Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  153110 & (84)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  NL VENTURES VI FARMINGTON, LLC,                                                                         Kurtis T. Wilder,
           Plaintiff-Appellant/Cross-Appellee,                                                                        Justices


  v                                                                 SC: 153110
                                                                    COA: 323144
                                                                    Wayne CC: 13-004863-CZ
  CITY OF LIVONIA,
             Defendant-Appellee/Cross-Appellant.

  _________________________________________/

         On October 12, 2017, the Court heard oral argument on the application for leave to
  appeal the January 28, 2016 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court. The application for leave to
  appeal as cross-appellant is therefore moot and is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 20, 2017
         p1017
                                                                               Clerk